Citation Nr: 1035806	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968 and is a recipient of the bronze star medal.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2007 rating decision of the Wichita, Kansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  

The Veteran's October 2006 claim for service connection for 
bilateral hearing loss included the statement, "All medical 
evidence may be obtained from Wichita VAMC."  The Veteran did 
not further elaborate concerning this treatment in this or other 
documents, nor did he respond to the RO's April 2007 letter 
requesting identification of pertinent evidence, including 
evidence of VA treatment.  Nonetheless, the Board infers that the 
Veteran received treatment for his hearing loss at the VA Medical 
Center in Wichita, Kansas.  The record does not reflect that the 
RO has made any effort to obtain records of the Veteran's VA 
treatment.

The procurement of potentially pertinent VA medical records is 
required.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
copies of the Veteran's medical records from the Wichita VAMC 
should be obtained and associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's medical 
treatment from the Wichita VAMC.

2.  Readjudicate the claim on appeal.  If 
the benefit sought on appeal is not fully 
granted, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).






